EXHIBIT 99.2EcoSmart’s reviewed financial statements for the period ended March 31, 2014 ECOSMART SURFACE AND COATING TECHNOLOGIES, INC. AS OF DECEMBER 31, 2013 AND MARCH 31, 2014 -1- ECOSMART SURFACE AND COATING TECHNOLOGIES, INC. Financial Statements (Expressed in U.S. Dollars) TABLE OF CONTENTS Page No. Item 1. Condensed Financial Statements: Condensed Balance Sheets – March 31, 2014 (Unaudited) and December 31, 2013 F-2 Condensed Statements of Operations– For the Three Months Ended March 31, 2014 and 2013 (Unaudited) F-3 Condensed Statements of Cash Flows –For the Three Months Ended March 31, 2014 and 2013 (Unaudited) F-4 Notes toCondensed Financial Statements F-5 ECOSMART SURFACE AND COATING TECHNOLOGIES, INC. CONDENSED BALANCE SHEETS As of March 31,2014 As ofDecember 31, 2013 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Inventory TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSETS, NET TOTAL ASSETS LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses Derivative liability Convertible note payable Notes payable – related parties TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 7) STOCKHOLDERS' DEFICIT Common Stock, $0.0001 par value; 500,000,000 shares authorized; 8,133,335 and 7,280,000 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the condensed financial statements F-2 ECOSMART SURFACE AND COATING TECHNOLOGIES, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months EndedMarch 31,2014 Three Months EndedMarch 31,2013 REVENUE Total Revenue $ $ COST OF GOODS GROSS PROFIT OPERATING EXPENSES General and administrative Compensation Product development costs Rent or lease of buildings Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER EXPENSES Amortization Depreciation Interest Total Other Expenses NET LOSS BEFORE PROVISION FOR INCOME TAXES ) ) PROVISION FOR INCOME TAXES NET LOSS $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of the condensed financial statements F-3 ECOSMART SURFACE AND COATING TECHNOLOGIES, INC. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months EndedMarch 31, 2014 Three Months EndedMarch 31,2013 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to cash used in operations: Depreciation Amortization Derivative expense Changes in operating assets and liabilities: Increase in accounts receivable ) ) Decrease (increase) in inventory ( 1,725 ) Increase in accounts payable and accrued expenses Net cash used in operations ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Sale of common stock Net payment of expenses by Parent Net cash provided by financing activities NET INCREASE IN CASH Cash at Beginning of Period Cash at End of Period SUPPLEMENTARY DISCLOSURE OF CASH FLOW INFORMATION Interest paid $ $ Income taxes paid $ $ The accompanying notes are an integral part of the condensed financial statements F-4 ECOSMART SURFACE AND COATING TECHNOLOGIES, INC. Notes to Condensed Financial Statements March 31, 2014 (Unaudited) NOTE 1 – ORGANIZATION, NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES ORGANIZATION EcoSmart Surface Technologies On January 20, 2012, EcoSmart Surface Technologies, Inc. (a Florida Corporation) was formed as a wholly owned subsidiary of The Renewable Corporation ("Parent") to manufacture and distribute a newly developed and customized, extremely durable flooring system that is applied with a patented process. With this system, a completely different looking floor can be applied over most existing hard flooring surfaces. The system can replicate the appearance of a variety of traditional substances, such as wood and stone, using an environmentally friendly technique, and can include decorative elements such as logos or other inlaid artwork that is sealed into the polymer finish coating. EcoSmart Coating Technologies On January 20, 2012, EcoSmart Coating Technologies, Inc. (a Florida Corporation) was formed as a wholly owned subsidiary of the Parent to manufacture and distribute a portfolio of nano-technology glass coatings applicable to virtually every industry for corrosion protection, self-cleaning, self-sterilization, slip resistance, chemical resistance, anti-graffiti, energy and cosmetic improvement. The coatings can be used on virtually any surface thereby creating the proprieties of a glass surface, no matter what is coated. The coatings are particularly suited for the flooring, automotive, marine, medical, home, and industrial applications. EcoSmart Surface and Coating Technologies, Inc. On September 18, 2012, the Company filed an Amendment with the State of Florida merging both companies, EcoSmart Surface Technologies, Inc. and EcoSmart Coating Technologies, Inc. and changed the company name to EcoSmart Surface and Coating Technologies, Inc. (the "Company"). Basis of Presentation The financial statements of the Company have been prepared in accordance with the accounting principles generally accepted in the United States of America and are expressed in U.S. dollars. The accompanying unaudited condensed financial statements have been prepared in accordance with Generally Accepted Accounting Principles (“GAAP”) in the United States of America (“U.S.”) as promulgated by the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) and with the rules and regulations of the U.S Securities and Exchange Commission (“SEC”) for interim financial information. The unaudited condensed financial statements reflect all normal recurring adjustments, which, in the opinion of management, are considered necessary for a fair presentation of the results for the periods shown. The results of operations for the periods presented are not necessarily indicative of the results expected for the full fiscal year or for any future period. The information included in these unaudited condensed financial statements should be read in conjunction with audited consolidated financial statements and accompanying notes for the years ended December 31, 2013 and 2012, included in this Form 8-K. Use of Estimates and Assumptions The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. F-5 The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. The Company's significant estimates include the valuation of equity-based consideration and of derivative liability. Fair Value of Financial Instruments Fair value measurements are determined under a three-level hierarchy for fair value measurements that prioritizes the inputs to valuation techniques used to measure fair value, distinguishing between market participant assumptions developed based on market data obtained from sources independent of the reporting entity (“observable inputs”) and the reporting entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (“unobservable inputs”). Fair value is the price that would be received to sell an asset or would be paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date. In determining fair value, the Company primarily uses prices and other relevant information generated by market transactions involving identical or comparable assets (“market approach”). The Company also considers the impact of a significant decrease in volume and level of activity for an asset or liability when compared with normal activity to identify transactions that are not orderly. The highest priority is given to unadjusted quoted prices in active markets for identical assets (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Securities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. The three hierarchy levels are defined as follows: Level 1 – Quoted prices in active markets that is unadjusted and accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2 – Quoted prices for identical assets and liabilities in markets that are not active, quoted prices for similar assets and liabilities in active markets or financial instruments for which significant inputs are observable, either directly or indirectly; Level 3 – Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. Credit risk adjustments are applied to reflect the Company’s own credit risk when valuing all liabilities measured at fair value. The methodology is consistent with that applied in developing counterparty credit risk adjustments, but incorporates the Company’s own credit risk as observed in the credit default swap market. The Company's financial instrument that is adjusted to fair value at each balance sheet date consists of a derivative liability related to the conversion feature embedded in convertible debt. The Company’s derivative liability resulting from the issuance of convertible debt is reflected at fair value based on the terms of conversion which results in fair value approximating intrinsic value, which is consistent with level 3 inputs. See Note 3. The following table represents the Company’s financial instrument that is measured at fair value on a recurring basis as of March 31, 2014 and December 31, 2013for each fair value hierarchy level: March 31, 2014 Derivative Liability Level I $
